Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I invention (claims 1-17) in response/amendment is acknowledged.  Also applicant’s election with traverse of species B Figs. 9-30  is acknowledged.  The traversal is on the ground(s) that all figs. have the similar same features and are not distinct.  The examiner respectfully disagrees as they are different species having different configurations with differing features with differing functions as specified in the specification.  The requirement is still deemed proper and is therefore made FINAL.  
 
          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claims 1-3 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Veatch” et al., US 9684130 B2.
With regard to claim 1, Veatch teaches reversible polarity fiber optic connector (see figs. 1-30 and at least abstract) comprising: 
an outer housing having a front end and a rear end separated along a connection axis (clearly shown in at least figs. 1-8 or 20-26 or 9-19) the outer housing including a polarity key configured for engaging a fiber optic receptacle to permit coupling of the outer housing in only one orientation with respect to the fiber optic receptacle (see “keys” i.e.,  152 or 431 arm/end or 434 having arms that engages the  receptacle/adapter, at the left or the right portion, permits coupling of the outer housing in only one orientation with respect to the fiber optic receptacle; see at least col. 2, lines 40-51); 
a ferrule assembly (shown at left side of at least fig. 1, items assembly 110 include ferrules with optical fibre  see col. 6, lines 43-51) including a front body, a first ferrule  and a second ferrule , the first and second ferrules being supported by the front body  (see at least fig. 1, items 110 includes ferrules with optical /fibre  see col. 6, lines 43-51), the ferrule assembly being configured for mating reception in the outer housing in a first position corresponding to a first polarity of the fiber optic connector and in a second position corresponding to a second polarity of the fiber optic connector (clearly shown in at least figs. 1, 9 and 20), the first and second ferrules projecting from the front end of the outer housing in both the first and second positions (clearly shown in at least figs. 1, 9 and 20), the ferrule assembly being configured to form an optical connection with the fiber optic receptacle (clearly shown in at least figs. 1-6 with the receptacle that embodies the ferrules within 110); and 
a boot assembly (shown in at least fig. 1 and 9 at the right side) releasably connected to the outer housing to enable the ferrule assembly to be inserted into the outer housing along the connection axis and to enable the ferrule assembly to be removed from the outer housing along the connection axis when the boot assembly is disconnected from the outer housing (clearly shown in at least figs. 1-10 and 20-26; and at least col. 2, line 64-col. 3, line 36+), 
the boot assembly including a rotor (i.e., 432),operatively connected to the outer housing for rotation with respect to the outer housing about the connection axis between a locked position and a release position (see at least figs. 20-27, and col. 5, line 52-64 and col. 6, lines 20-26), the rotor including a blocking portion (i.e.., 460) , the blocking portion being configured to block disconnection of the boot assembly with the outer housing in the locked position, and configured to permit disconnection of the boot assembly with the outer housing in the release position (see at least figs. 20-28 and at least col. 5, line 64-col. 6, line 14).  

	However, Veatch is silent on the above blocking portion in other mentioned figures 1-24.  Nevertheless, all embodiments of Veatch are closely interrelated and 
it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify an embodiment with the teachings of another embodiment to produce a connector that would yield reversable polarity connector.  

The arguments presented in in rejection of claim 1, including the obviousness and motivation are incorporated in rejection of the following claims as follows:  
2. (Original) The reversible polarity fiber optic connector of claim 1, wherein the rotor is configured to rotate 900 or less between the locked position and the release position (see at least fig. 9, with 180 degrees rotation).  
3. (Original) The reversible polarity fiber optic connector of claim 2, further comprising a deflectable latch associated with the boot assembly, the deflectable latch being engageable with the outer housing to prevent disconnection of the boot assembly with the outer housing, and deflectable out of engagement with the outer housing to permit disconnection of the boot assembly with the outer housing (see at least figs. 1-7 and at least col. 2. Line 66-col. 3, line 7).  
 
Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20190154922 A1
US 9684130 B2
US 10228516 B2
US 20010026661 A1
JP 6173629 B1
US 20180088288 A1


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAVEH C KIANNI/Primary Examiner, Art Unit 2874